10 A.3d 901 (2010)
FIRST NATIONAL BANK OF PENNSYLVANIA, Respondent
v.
Joseph A. DeMUZIO, Jr., Petitioner.
No. 99 WAL 2010.
Supreme Court of Pennsylvania.
December 29, 2010.


*902 ORDER

PER CURIAM.
AND NOW, this 29th day of December, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Superior Court erred in affirming the trial court's determination that Petitioner's counterclaim for breach of contract did not arise from the same transaction that gave rise to Respondent's claim for mortgage foreclosure and that Petitioner lacked standing to assert the counterclaim?